Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 12/22/2021 has been considered.
Claims 1, 8, and 15 are amended. Claims 1-19 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the and not being transmitted to the central database unless requested by the central control circuit” is not supported by the specification. This negative limitation such as “not being transmitted…” is not supported by the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0053329 to Flickner et al., in view of U.S. Patent Application Publication No. 2012/0095853 to Von Bose et al.
With regard to claims 1 and 8, Flickner discloses a system, the system comprising: 
a shopping cart, the shopping cart having a plurality of items that are to be purchased by a customer at a retail store (paragraphs 6 and 26); 

an electronic network (paragraph 37); 
a central database disposed at a central processing center and a local database disposed at the retail store (paragraph 39, Moreover, processing unit 106 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations, e.g., on a client and server. Similarly, memory 108 and/or storage system 116 can comprise any combination of various types of data storage and/or transmission media that reside at one or more physical locations. Examiner notes that a data storage resided on a server side location is considered as “a central database” and a data storage resided on a client side location is considered as “the local database”); 
a local control circuit coupled to the electronic network and to the local database and a central control circuit coupled to the electronic network and the central database (paragraphs 39-40, Storage system 116 can be any type of system capable of providing storage for information under the present invention. Similarly, memory 108 and/or storage system 116 can comprise any combination of various types of data storage and/or transmission media that reside at one or more physical locations. Examiner notes that a processing unit distributed on a server side location is considered as “the central circuit” and a processing unit distributed on a client side location is considered as “the local circuit”); 
wherein the local control circuit and the central circuit are separate devices and deployed at different locations (paragraph 39, processing unit 106 may comprise a 
a point-of-sales device that records a sales transaction of a customer as the customer purchases the items in their shopping cart at the retail store and obtains transaction time information, wherein the customer obtains a paper receipt of the transaction including the transaction time information and a transaction number, the point-of-sales device creating an electronic transaction record identified by the transaction number, the electronic transaction record being stored at the local database and not being transmitted to the central database unless requested by the central control circuit  (paragraph 5-6 and 10,  Specifically, as a set (one or more) of items are scanned at a shopping checkout station, an item image of at least one of the item(s) will be taken and a receipt will be generated (e.g., after items are scanned and the transaction is completed). Under the present invention, individual "item" images can be captured. It’s well known a paper receipt includes transaction number, items purchased, and transaction time. The present invention provides an exit security method, comprising: receiving an item image for at least one of a set of items at a shopping checkout station; providing a receipt corresponding to the set of items; receiving a first receptacle image of a shopping receptacle holding the set of items. Examiner notes that a checkout transaction with a receipt can be considered as “an electronic transaction record identified by the transaction number”. Examiner notes that a shopping checkout station creates the checkout transaction which can be stored in the 
a mobile electronics device that is used by an employee of the retail store, the employee stationed at an exit of the retail store, the mobile electronics device including an electronic sensor that is configured to electronically scan the paper receipt to obtain the transaction time information and the transaction number (Fig. 5, paragraphs 6 and 35, The former can be performed using the unique, machine readable identifier 46 on receipt 44 using kiosk 40 and/or personnel 42. Specifically, unique, machine readable identifier 46 will be checked against a log or the like of valid identifiers to ensure it is authentic and has not been tampered with. In addition, before the shopper(s) leaves the store, it will be determined whether all items leaving the store have been scanned and paid for appropriately (i.e., properly accounted for). This can be accomplished in any number of ways such as: (a) determining whether the identity (as determined from the scanning of their barcodes) of the item(s) whose image(s) were captured is consistent with their appearance as determined by the image(s), (b) comparing the second receptacle image of the shopping receptacle to the first for any differences, (c) comparing of goods to the receipt (automatically using images of the goods as compared with the receipt and/or manual efforts). Examiner notes that it’s well known to obtain the transaction time information and the transaction number via paper receipt); 
wherein the local control circuit is configured to: receive the one or more images from the one or more cameras, analyze the images to determine items in the cart, 
wherein the central control circuit is configured to: receive the CV profile from the network and store the receipt in the central database, receive the transaction number and the transaction time information from the mobile electronics device or the point-of-sales device via the electronic network, send to the local control circuit in the retail store an electronic message requesting the transaction record having the transaction number (paragraphs 6, 31-32, and 35, Examiner notes that the processor unit of the exit station 48 can be considered as “a central control circuit”. Examiner notes that receptacle images can be stored at a central data storage which is accessible by the exit station and the exit station can retrieve the receptacle images via the receipt identifier, which is considered as “receive the CV profile from the network and store the receipt in the central database”. Examiner notes that the exit station can identify the receipt information from the hand-held scanner to send a request to the checkout station to retrieve the first receptacle image associated with the receipt, which is considered as 
wherein the local control circuit is configured to: retrieve the transaction record using the transaction number and transmit the transaction record over the network to the central control circuit (paragraphs 6, 31-32, and 35, Examiner notes that the processor unit of the checkout station can be considered as “a local control circuit” and the processor unit of the exit station can be considered as “the central control circuit”. Examiner notes that the checkout station can process the checkout transaction and store the first receptacle image with the receipt in the local storage and the first receptacle image with the receipt can also be shared/transmitted to the central storage accessible by the exit station, which is considered as “the local control circuit is configured to: retrieve the transaction record using the transaction number and transmit the transaction record over the network to the central control circuit”); 
wherein the central control circuit is further configured to: responsively receive the transaction record via the electronic network, retrieve the CV profile from the central database using the transaction time information, compare items on the CV profile to the items on the transaction record, and when there is a discrepancy, determine an action to take (paragraphs 6, 31-32, and 35, In addition, before the shopper(s) leaves the store, it will be determined whether all items leaving the store have been scanned and paid for appropriately (i.e., properly accounted for). This can be accomplished in any number of ways such as: (a) determining whether the identity (as determined from the scanning of their barcodes) of the item(s) whose image(s) were captured is consistent 
wherein the action is taken and the action is one or more of: sending an electronic alert to the store employee, sending electronic information to the electronics device showing the discrepancy, sending a control signal to a activate a warning indicator at the exit of the store, or sending a control signal to instruct an automated vehicle to retrieve an unpaid item from a customer and return the item to the retail store (paragraph 6, Based on the image comparison and/or receipt integrity verification, it will be determined whether a discrepancy exists. If so, an alarm can be generated).  
However, Flickner does not disclose wherein create aAttorney Docket No. 8842-145342-US_5772US02 - 20 -computer vision (CV) profile by listing the items in the cart.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Flickner to include, create aAttorney Docket No. 8842-145342-US_5772US02 - 20 -computer vision (CV) profile by listing the items in the cart, as taught in Von Bose, in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment (Von Bose, paragraph 4).
With regard to claims 4 and 11, Flickner discloses the point-of-sales device instructs the one or more cameras to obtain the images at the beginning of a transaction (paragraph 6).  
With regard to claim 15, Flickner discloses a system, the system comprising: Attorney Docket No. 8842-145342-US_5772US02 
- 24 -a shopping cart, the shopping cart having a plurality of items that are to be purchased by a customer at a retail store (paragraphs 6 and 26); 

an electronic network (paragraph 37); 
a central database disposed at a central processing center and a local database disposed at the retail store (paragraph 39); 
a local control circuit coupled to the electronic network and to the local database and a central control circuit coupled to the electronic network and the central database (paragraphs 39-40); 
wherein the local control circuit and the central circuit are separate devices and deployed at different locations (paragraph 39, processing unit 106 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations, e.g., on a client and server. Examiner notes that a processing unit distributed on a server side location is considered as “the central circuit” and a processing unit distributed on a client side location is considered as “the local circuit”);
a point-of-sales device that records a sales transaction of a customer as the customer purchases the items in their shopping cart at the retail store, wherein the customer obtains a paper receipt of the transaction including a transaction number and a barcode representing the transaction number, the point-of-sales device creating an electronic transaction record identified by the transaction number, and the electronic transaction record including a transaction identifier created by the local control circuit, the electronic transaction record being stored at the local database and sent to the central processing center for storage at the central database (paragraph 5-6 and 10); 

wherein the local control circuit is configured to: receive the one or more images from the one or more cameras, analyze the images to determine items in the cart, responsively create a computer vision (CV) profile contains the items in the cart, the CV profile being associated with the and identified by the transaction identifier, send the CV profile to the central processing center (paragraphs 6 and 10); Attorney Docket No. 8842-145342-US_5772US02 
- 25 - wherein the central control circuit is configured to: receive the transaction number from the mobile electronics device via the electronic network, retrieve the transaction record from the central database using the transaction number, retrieve the transaction identifier from the transaction record, retrieve the CV profile from the central database using the transaction identifier, compare items on the CV profile to the items on the transaction record, and when there is a discrepancy, determine an action to take (paragraphs 6, 31-32, and 35); 
wherein the action is taken and the action is one or more of: sending an electronic alert to the store employee, sending electronic information to the electronics device showing the discrepancy, sending a control signal to a activate a warning indicator at the exit of the store, or sending a control signal to instruct an automated vehicle to retrieve an unpaid item from a customer and return the item to the retail store (paragraph 6).

However, Von Bose teaches create a computer vision (CV) profile by listing the items in the cart (paragraphs 6, 44, 49-50, 54-55, 69, and 81).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Flickner to include, create a computer vision (CV) profile by listing the items in the cart, as taught in Von Bose, in order to provide a customer and a retail establishment with a method for self-checkout from the retail establishment (Von Bose, paragraph 4).
Claims 2-3, 5-6, 9-10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0053329 to Flickner et al., in view of U.S. Patent Application Publication No. 2012/0095853 to Von Bose et al., and further in view of International Publication No. WO 2019/062018 to Chen et al.
With regard to claims 2, 9, and 16, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the information showing the discrepancy includes one or more of a list of unpaid items or images of unpaid items.
However, Chen teaches the information showing the discrepancy includes one or more of a list of unpaid items or images of unpaid items (Optionally, after the step of detecting the undecoded anti-theft code is detected, the type and quantity of the current item are identified by the surveillance camera, and compared with the type and quantity 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the information showing the discrepancy includes one or more of a list of unpaid items or images of unpaid items, as taught in Chen, in order to improve recognition accuracy (Von Bose, abstract).
With regard to claims 3 and 10, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the local control circuit determines a probability that the image includes a predetermined item.
However, Chen teaches the local control circuit determines a probability that the image includes a predetermined item (Optionally, the second neural network has an accuracy rate of 80% or more for the identification of the commodity. The automatic product settlement method provided by the invention fully utilizes the neural network to identify the commodity, and judges the commodity information obtained from the obtained plurality of images, thereby avoiding the excessive recognition of the image recognition in the existing image recognition field, resulting in the recognition error. Rate, which improves recognition accuracy. Examiner notes that determining a probability of an item in the image analysis is well-known in the image recognition technique, page 4, lines 23-24 and page 6 line 50-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the 
With regard to claims 5, 12, and 17, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the local control circuit analyzes the images using one or more convolutional neural networks (CNNs).
However, Chen teaches the local control circuit analyzes the images using one or more convolutional neural networks (CNNs) (inputting images of the goods into a neural network-based recognition system and outputting goods information based on the neural network-based recognition system. abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the local control circuit analyzes the images using one or more convolutional neural networks (CNNs), as taught in Chen, in order to improve recognition accuracy (Von Bose, abstract).
With regard to claims 6, 13, and 18, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the warning indicator is a visual indicator or an audio indicator.
However, Chen teaches the warning indicator is a visual indicator or an audio indicator (When going out, the anti-theft alarm device obtains the signal of the anti-theft code to determine whether there is an undecoded product. If the decoding has been completed, the shopping process ends. If there are still undecoded products, then alarm 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the warning indicator is a visual indicator or an audio indicator, as taught in Chen, in order to improve recognition accuracy (Von Bose, abstract).
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0053329 to Flickner et al., in view of U.S. Patent Application Publication No. 2012/0095853 to Von Bose et al., and further in view of an Official Notice.
With regard to claims 7, 14, and 19, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the automated vehicle is an aerial drone or an automated ground vehicle.
 The combination of references discloses that it’s a well-known to instruct a personnel to investigate/remove/return discrepancy items at the gate when the personnel receives an alarm. 
Examiner notes that a drone/robot can be designed/modeled to perform human activities. Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of a personnel of Flickner reference for a specific robot/drone. Thus the simple substitution of one known element for another producing a predictable result renders the claim obvious).

	
Response to Arguments
Applicants' arguments filed on 12/22/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose wherein the local control circuit and the central circuit are separate devices and deployed at different locations; the electronic transaction record being stored at the local database and not being transmitted to the central database unless requested by the central control circuit”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687